Title: To James Madison from Tench Coxe, 5 July 1817
From: Coxe, Tench
To: Madison, James


Dear SirPhiladelphia July 5 1817.
I was honored by your letter of March last on the 11th. of that month. The papers inclosed came safely to hand. The subject of the cotton culture, commerce and manufacture can never cease to be of primary interest to any man who understands and feels a concern in the means of promoting the wealth of the United States. The present embarrassments of the maritime commerce of the world, in which we and the British deeply partake, occasion me to view this subject with increased regard. British machinery and our cotton ginning invention have made great revolutions in the industry of countries remote from both. Saxony, for example, with Silesia, the greatest linen country in the world in 181⟨3?⟩, has, since that time, commuted two thirds of its linen branch, for the cotton branch. I have this on the correct authority of my eldest Son who has spent six of the last eight years in various busy districts of Europe from St. Petersburg, Finland, Sweden, Norway Demark & Prussia to Switzerland, France and England, in the course of the operations of a house, for which he first acted and is now interested, as a partner. The powers of the mediterranean states, and of India are capable of being brought to bear most seriously upon us. If they take up our species of cotton & our ginning mill, their immense population will render it well for us that we have attended so much since 1787 to the culture, trade & manufacture of cotton, as to have an established system, which may be protected by our laws. It has always appeared to me wise and just to be cautious in the imposition of duties to force manufactures. But I have no hesitation as to the wisdom of the laws interfering with the consumption of fermented grain liquors, and I doubt not that external & internal causes do or may combine to render similar regulations in relation to other objects of manufacture wise and just. We protect the manufactures from Muscovado Sugar, iron ore, tobacco, grain, fruit, and some other things, resting on various principles, and there is a pretty general assent to these regulations, on the part of the landed interest.
You were so good as to attend to the case of my son in the Navy. I am sure that every disposition existed in your mind (and permit me to add, Sir, on that of Mr. Crowninshield) to give him as favorable a course as appeared to you consistent with those general principles of administration, which the government is obliged to prescribe to itself. We had been led to suppose that as there was only a few weeks difference of age (in service) between him, & one of the gentlemen promoted, his wounds might have justified, what he deserv’d. But this is now only mentioned in explanation and excuse for our application to the Government.
During the travels of my oldest son he was in the Capitals of Russia, Norway, Sweden, Denmark, Saxony, Holland France, G. Britain, at Frankford on the Main in the Hanse Towns, and saw numerous & emenent military & civil men. He says that the Character of our country when he left Europe stood so high, that it requires prudence, exertion, and virtue to prevent our being considered as not maintaining in future the high ground we have attained. He arrive[d] here from Paris & Havre de Grace in May. His information affords to me a convincing addition to the many evidences that the general tenor of the conduct of the Government of the United States in the eventful course of the last sixteen years has been finally considered as justifiable and meritorious. The Jealousy of the navy, commerce, capital, and manufactures of our late enemy, which prevailed in 1816 throughout Europe favors our character there as respects the past and as the grounds of interesting expectations, as to the future.
Our Prospects are in all respects, as I believe, as good as the condition of human nature will admit. The mutual injuries, which contentions for station, and general benefits, occasion us to render to one another continue to wound our country & to dishonor far too many persons. But in politics as in religion and morals men must be content to suffer for doing good. The joy of the reflection upon a life of duties well performed cannot be taken from us, while we retain sufficent consciousness to be capable of happiness or misery.
Should any future occasion in life render the services of myself or my family to you, to Mrs. Madison, or to her son an object of the slightest wish, I beg you will believe, Sir, that the knowledge of an occasion will only be necessary to ensure our best exertions. With the most respectful attachment I have the honor to be Mrs Madisons and your
